Citation Nr: 0202385	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  97-13 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

2.  Entitlement to an increased evaluation for postoperative 
deviated nasal septum, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  In 
that decision, the ROIC determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for sinusitis.  The veteran 
subsequently perfected a timely appeal regarding that 
decision.  

In the February 1996 rating decision, the ROIC also denied a 
claim of entitlement to a rating in excess of 10 percent for 
a service-connected deviated septum.  As will be discussed in 
greater detail below, the Board is of the opinion that the 
veteran submitted a timely Notice of Disagreement as to that 
denial.  A Statement of the Case has not been issued with 
respect to that issue.  Thus, the veteran's claim has not 
been perfected for appellate review and must be remanded to 
the ROIC.  This matter is dealt with in the Remand section of 
the present decision.

In November 2001, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board 
at the ROIC.  A transcript of this hearing has been prepared 
and associated with the claims folder.


FINDINGS OF FACT

1.  In a September 1973 decision, the Board denied 
entitlement to service connection for sinusitis.

2.  Evidence submitted in since the Board's September 1973 
decision bears directly and substantially upon the specific 
matter under consideration; it is not cumulative of 
previously submitted evidence; and it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

3.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran incurred 
sinusitis as a result of military service, or as a result of 
a service-connected disability.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final September 1973 Board 
decision which denied service connection for sinusitis is new 
and material; thus, the veteran's claim may be reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2001).

2.  Service connection for sinusitis, either on a direct 
basis or as secondary to a service-connected deviated septum, 
is not warranted.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records show that, in February 
1970, he complained of a five- to six-month history of 
recurring headaches, nasal stuffiness, and sinus drainage.  
Examination revealed no tenderness over the maxillary or 
frontal sinuses.  X-rays revealed some cloudiness of the 
right maxillary antrum.  The examiner noted an impression of 
right maxillary sinusitis.  In March 1970, the veteran was 
admitted to a military hospital.  It was noted that he was 
suffering from nasal obstruction following nasal trauma on 
the rifle range.  Examination revealed a marked deviation of 
the septum.  He underwent a submucous resection.  A clinical 
note in April 1970 indicated much improvement compared to the 
preoperative state.  In a report of medical examination 
conducted for separation in July 1970, an examiner indicated 
that the veteran's nose and sinuses were normal.

In December 1970, the veteran filed a claim of entitlement to 
service connection for the residuals of an injury to his 
nose.  He stated that he had sustained a broken nose on the 
rifle range.  He said he had undergone surgery, which made 
him worse.

During a VA neurological examination conducted in May 1971, 
the veteran reported that he was having trouble breathing.  
The VA examiner noted that he had a saddle-like depression on 
his nose, which he believed could be normal.  It was noted 
that the veteran spoke with a nasal "twang" as if he were 
suffering from a nasal obstruction, either due to allergic 
rhinitis or sinusitis.  Neurological examination was found to 
be negative.

In June 1971, the veteran underwent a VA ear, nose, and 
throat (ENT) examination.  No defects in the nose or sinuses 
were noted on examination.  X-rays revealed no abnormalities 
in the paranasal sinuses and the bones of the nose.

In a July 1971 rating decision, service connection was 
established for the residuals of a submucous resection for a 
deviated septum.  Service connection for sinusitis was 
denied.  The veteran subsequently perfected a timely appeal 
regarding the denial.

In an October 1972 letter, a private physician, Dr. Y., 
reported having first treated the veteran for sinusitis in 
January 1971.

During a VA ENT examination conducted in November 1972, the 
veteran reported that he was experiencing dizzy spells, spots 
over his eyes, and difficulty breathing through his nose.  
Examination revealed nasal deviation at the septum in the 
vestibule.  The VA examiner noted that there was protrusion 
slightly on the right anteriorly, and on the left posteriorly 
in the vestibule.  Some contracture and narrowing were found 
to be present, and it was noted that the veteran spoke with a 
nasal twang to his speech.  The examiner noted a diagnosis of 
the residuals of submucous resection and deviated septum.  
The examiner concluded that no sinus pathology was found on 
examination.

In a letter dated in February 1973, Dr. Y. reported having 
treatment the veteran during the previous month for 
sinusitis.  It was noted that the veteran experienced 
headaches, dizziness, difficulty breathing, and pressure in 
his sinus areas at all times.

In a September 1973 decision, the Board denied the veteran's 
claim of entitlement to service connection for sinusitis.  In 
that decision, the Board acknowledged that evidence of 
sinusitis had been found during service, and that a diagnosis 
of sinusitis had been made by a physician one month following 
the veteran's separation from service.  The Board further 
noted, however, that VA examinations conducted in May 1971 
and November 1972 were negative for any evidence of 
sinusitis.  For this reason, the Board found that chronicity 
of sinusitis since service had not been established, and that 
service connection was not warranted.

In a May 1979 letter, a private physician, Dr. Z., noted that 
the veteran was complaining of nasal blockage and difficulty 
breathing.  The physician concluded that the veteran's 
reported nasal symptoms were the result of his deviated 
septum.  

In July 1979, the veteran underwent a VA ENT examination, 
which was conducted in regard to a claim for an increased 
evaluation for his service-connected residuals of submucous 
resection.  He reported experiencing headaches, difficulty 
breathing, and watery eyes.  Examination revealed severe 
external deformity of the nose, with flattening of the 
dorsum, and broadening and sagging of the tip.  No defects 
were noted in the veteran's sinuses.  The VA examiner noted a 
diagnosis of nasal deformities, severe, with nasal 
obstruction, residual of a nose injury.

There is no further pertinent medical or other evidence of 
record until February 1995, at which time the veteran 
underwent treatment from a private physician, Dr. S.K., for 
complaints of recurrent sore throat, watery eyes, and 
postnasal drainage.  Dr. S.K. noted that the examination 
findings were highly suggestive of chronic rhinosinusitis.  
The physician also noted that the veteran had a deviated 
septum to the left side anteriorly, and right otitis media 
with effusion.  Sinus X-rays reportedly revealed right 
maxillary and ethmoid sinusitis.  Several days later, the 
veteran went to a VA Medical Center for complaints of nasal 
pain, congestion, and headaches.  In a February 1995 clinical 
note, a VA examiner noted an impression of chronic sinusitis, 
residual of surgery and trauma.  X-rays obtained later that 
day revealed that the veteran's paranasal sinuses were clear, 
with no fluid levels, bone destruction, or mucosal thickening 
in any of the sinuses. 

In a July 1995 statement, the veteran's accredited 
representative indicated that the veteran was seeking to 
reopen his claim of service connection for sinusitis. 

In August 1995, the veteran was again provided with a VA ENT 
examination.  He reported that, since his separation from 
service, he had experienced constant nasal obstruction, 
particularly involving the left nasal cavity.  He also 
reported experiencing recurrent episodes of infection and 
postnasal drainage, which he described as quite thick and 
tenacious.  Examination revealed that the nasal septum had 
been displaced from the columella into the left nasal 
vestibule, causing obstruction to the airway in the left 
nasal cavity.  The VA examiner noted that the mucosa in both 
nasal cavities had a healthy pink appearance, and that no 
injection or exudate was found in either cavity.  A slight 
depression was noted in the junction of the nasal bones and 
the alar cartilage, which was found to be secondary to the 
loss of some tip support.  The anterior paranasal sinuses 
were found to be clear on transillumination.  The examiner 
concluded that the veteran had an obstruction of the nasal 
cavity secondary to septal displacement with associated 
deformity involving the nasal bridge at the junction of the 
nasal bones and alar cartilage.  The examiner found no 
evidence of active sinus infection.  

In the February 1996 rating decision, the ROIC determined 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for 
sinusitis.  He subsequently appealed this decision.

A medical report dated in February 1996 shows that the 
veteran was evaluated by a private physician for his 
complaints of recurring headaches, post-nasal discharge, and 
watery eyes.  The physician noted diagnoses of post-nasal 
discharge, possible chronic sinusitis, and a deviated nasal 
septum.  X-rays were subsequently obtained, which revealed 
good pneumatization of the maxillary, ethmoid, frontal, and 
sphenoid sinuses, and no evidence of significant air/fluid 
level or mucosal thickening.

The ROIC issued a Statement of the Case (SOC) in February 
1997, in which it continued to deny the veteran's effort to 
reopen his claim of entitlement to service connection for 
sinusitis.

During a VA ENT examination conducted in June 1997, the 
veteran reported experiencing chronic sinusitis.  Examination 
revealed that he had a deviated septum and 90 percent 
obstruction in his left nasal fossa.  The physician noted 
diagnoses of deviated nasal septum and recurrent sinusitis.  
A computerized tomography (CT) scan of the paranasal sinuses 
obtained later that month showed no evidence of acute 
sinusitis and no appreciation of the nasal septum.

In a Supplemental Statement of the Case (SSOC) issued in 
February 1998, the ROIC continued to deny reopening of the 
veteran's claim of entitlement to service connection for 
sinusitis.

In July 1998, the veteran was evaluated by Dr. M., a private 
physician.  Dr. M. noted that the veteran had complained of 
persistent bilateral frontal headaches, associated with 
chronic post-nasal drip and cough, and dizzy spells.  It was 
noted that he gave a 30-year history of such problems 
starting in "1960" when his nose was injured in service.  
The veteran stated that his sinus infections had started 
shortly after that injury.

In September 1998, the veteran underwent another VA ENT 
examination.  The VA examiner noted that the veteran had a 
deviated nasal septum with approximately 90 percent 
obstruction of the left nasal valve area and approximately 30 
percent obstruction of the right side of the nose proximal to 
the nasal valve area.  The examiner noted that previous X-
rays obtained in February 1995, and a CT scan in June 1997, 
were negative for any evidence of acute or chronic sinusitis, 
polyp, or mass.  The examiner also noted that X-rays obtained 
that day showed no evidence of acute or chronic sinusitis.  
The examiner concluded that there was no clinical or 
radiological evidence for sinusitis secondary to the deviated 
nasal septum.

In a letter dated in December 1999, a private physician, Dr. 
R.K., reported that he had treated the veteran for chronic 
sinusitis.  The physician noted that the veteran's nose had 
been injured by a blow from a machine gun butt in service, 
and that he now had a deviated septum, which has resulted in 
chronic sinusitis and headaches.  Dr. R.K. concluded that the 
cause and effect of his disorder were clear.

In March 2000, the veteran underwent a VA neurological 
examination.  It was noted that he had complained of 
headaches ever since being struck with a gun in the nose 
while in service.  Neurological examination was found to be 
entirely negative.  The VA examiner determined that the most 
likely cause of the veteran's headaches was tension.  The 
examiner found that CT scans and X-rays had been practically 
negative and had revealed no evidence of sinusitis.  The 
examiner noted that there was a 2-mm. polyp in the right 
maxillary sinus and a smaller one in the left maxillary 
sinus, but that the remainder of the examination was totally 
normal except perhaps for a mildly deviated septum to the 
right.  The examiner concluded that the veteran suffered from 
tension headaches, and that they were not related to his 
injury to the nose or to the correction of the deviated 
septum that had been done in the past.

Also in March 2000, a VA ENT examiner saw the veteran, and 
reiterated the previous history, reporting that repeated 
clinical and radiologic examinations, including plain sinus 
films and CAT scans of the sinuses, had shown no evidence of 
acute or chronic sinusitis.  The examiner noted that the 
December 1999 private physician's letter offered no clinical 
evidence of sinusitis.  After a detailed examination, the 
examiner listed three diagnostic impressions:  (1) deviated 
nasal septum with obstruction of the nasal fossa at the valve 
area of approximately 90%; (2) obstruction of the right 
midnasal fossa, approximately 30%; and (3) no clinical 
evidence of acute or chronic purulent sinusitis.  After 
reviewing a CAT scan of the sinuses and head, the 
neurological findings, and an IgE (immunoglobulin E) test, 
the examiner indicated there was no change in the above 
impression.

In an October 2000 SSOC, the ROIC denied service connection 
for sinusitis, claimed as secondary to the service-connected 
residuals of submucous resection of the deviated nasal 
septum.

The ROIC issued an SSOC in January 2001, in which it reviewed 
the case in light of new legislation (Public Law No. 106-
475), and again denied the claim of service connection for 
sinusitis.

During his November 2001 Travel Board hearing before the 
undersigned, the veteran reported that he had experienced 
sinus problems ever since he underwent surgery in service.  
He contended that his claimed sinusitis was due to his in-
service injury and the resulting deviated nasal septum.  His 
wife testified that she had been married to the veteran for 
29 years and recalled observing his symptoms throughout their 
entire marriage.

Analysis

A.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This statute 
repealed the requirement that a claim be well grounded, and 
created new provisions pertaining to claims development 
procedures, including assistance to be provided to claimants 
by the agency of original jurisdiction (here, the ROIC).  The 
VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West Supp. 2001)).  The Act also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C.A. 
§ 5103A (West Supp. 2001)).  

VA has published new regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured . . . ."  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified as amended at 
38 U.S.C.A. § 5103A(f) (West Supp. 2001)).  It was further 
noted that the VCAA also provides that nothing in section 
5103A precludes VA from providing such assistance as the 
Secretary considers appropriate.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (codified as amended at 38 U.S.C.A. § 5103(g) 
(West Supp. 2001)).  Accordingly, the Secretary determined 
that some limited assistance was warranted to claimants 
trying to reopen claims.  In particular, the Secretary 
determined that VA should request any existing records from 
Federal agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.  As to 
claims that are reopened on the basis that new and material 
evidence has been presented, VA shall provide all assistance 
called for under the VCAA.

In this case, as will be discussed in greater detail below, 
the Board believes that new and material evidence has been 
presented to reopen the veteran's claim of entitlement to 
service connection for sinusitis.  Thus, we will consider 
whether VA has fulfilled its duty to assist the veteran under 
the VCAA.

By virtue of the SOC and SSOC's issued during the pendency of 
this appeal, the Board believes that the ROIC properly 
advised the claimant of what the evidence must show in order 
to substantiate his claim.  Moreover, in a letter dated in 
August 2001, the ROIC also advised the veteran of the best 
type of evidence to submit in support of his claim.  For 
these reasons, the Board believes that VA has satisfied its 
duty under both the VCAA and the new regulations to inform 
the appellant and his representative of the information and 
evidence needed to substantiate his claim.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (codified as amended at 38 U.S.C.A. 
§ 5103); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample evidence of 
record on which to decide the veteran's claim.  The veteran 
has undergone several VA examinations, and neither he nor his 
representative has alluded to any additional information or 
evidence that has not been obtained and which would be 
pertinent to the present claim.  Therefore, in light of the 
above, the Board finds that all facts that are relevant to 
his claim have been properly developed, and that no further 
action is required in order to comply with VA's duty to 
assist, under both the VCAA and the new regulations.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159). 

Because the VCAA and the new regulations were created during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
ROIC, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and has determined that all 
notification and development actions required by the new 
legislation and the implementing regulations appear to have 
been completed in full.  In addition, the January 2001 SSOC 
set out pertinent provisions of the VCAA.  Thus, the Board 
believes that we may proceed with a decision on this issue, 
without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). ).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001), noting, "When there 
is extensive factual development in a case, reflected both in 
the record on appeal (ROA) and the BVA's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply."

B.  New and material evidence

While the ROIC appears to have ultimately reopened the 
veteran's claim of entitlement to service connection for 
sinusitis, and to have considered the claim on a de novo 
basis in the January 2001 SSOC, the Board is not bound by 
that determination and is, in fact, required to conduct an 
independent new-and-material-evidence analysis in claims 
involving prior final decisions.  See Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  See Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273, 283-85 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); Evans, supra.  
This principle has been recently reaffirmed by the Court.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty 
to assist the claimant has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. at 
45,629.  Accordingly, the Board will proceed to determine 
whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection, without 
regard to the new version of 38 C.F.R. § 3.156(a).

In September 1973, the Board denied the veteran's claim of 
entitlement to service connection for sinusitis.  That 
decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100; see also Evans, 9 Vet. App. at 285.  In order to 
reopen the claim, new and material evidence must have been 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
sinusitis.  In September 1973, the Board denied the veteran's 
claim on the basis that, although there was evidence of 
sinusitis in service, repeated VA examination had been 
essentially negative for any evidence of sinusitis since 
separation.  Since filing to reopen his claim, the veteran 
has submitted medical records showing that he was recently 
diagnosed with chronic sinusitis, as well as a statement from 
a private physician, Dr. K., who determined that the 
veteran's claimed sinusitis was due to his service-connected 
deviated septum.  The veteran also submitted a statement from 
Dr. M., who believed that the veteran's sinusitis developed 
as a result of his in-service nose injury.

This new evidence submitted by the veteran provides competent 
medical evidence suggesting that his claimed sinusitis is 
etiologically related to service and/or to a service-
connected disability.  Thus, the Board concludes that it is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see Hodge, 155 F.3d at 1363.  Accordingly, the Board finds 
that new and material evidence has been submitted in this 
case, and the claim is reopened.

Having reopened the veteran's claim, the Board will proceed 
to evaluate the claim of entitlement to service connection 
for sinusitis on its merits.

C.  Service connection

As discussed in detail above, the veteran is seeking 
entitlement to service connection for sinusitis.  He 
essentially contends that his claimed sinusitis is the result 
of having been struck in the nose by a gun while 
participating in training during service.  He also contends 
that his claimed sinusitis is secondarily related to his 
service-connected deviated septum.

In general, applicable statutes and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Secondary service connection may also be warranted for a non-
service-connected disability, when that condition is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C.A. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Having reviewed the complete record, the Board concludes that 
the preponderance of the competent and probative evidence is 
against a finding that the veteran incurred sinusitis as a 
result of service, or as a result of service-connected 
disability.  Although the Board believes that the veteran 
does indeed suffer from various nasal symptoms, such as 
congestion, post-nasal drip, and watery eyes, we find that 
the competent and probative evidence demonstrates that these 
symptoms are manifestations of his service-connected deviated 
septum, and not due to a separate sinus disability.

In reviewing the record, the Board has found the most 
probative evidence to be the reports of the veteran's 
September 1998 and August 1995 VA ENT examinations, as well 
as his March 2000 VA ENT and neurological examinations.  As 
discussed in the Factual Background, above, both the 
September 1998 and August 1995 VA examiners reviewed the 
veteran's medical records, and concluded that this evidence 
did not show that he had a sinus disability.  Instead, both 
of these physicians concluded that the veteran had a deviated 
septum (operated on in service), which had resulted in an 
obstruction of the left nasal cavity.  Their conclusions are 
consistent with the findings of the March 2000 VA 
neurologist, who also found that there was no clinical or 
radiological evidence of sinusitis, but that there was 
evidence of a mildly deviated septum.  The neurologist based 
this finding on a review of the numerous CT scans and X-rays 
that have been obtained by VA physicians over the past 
several years.  For example, the Board notes the X-rays 
obtained in February 1995 and September 1998, and the CT scan 
obtained in June 1997.  As discussed above, these studies 
were all negative for any evidence of acute or chronic 
sinusitis.  Based upon this evidence, the neurologist further 
concluded that the veteran's headaches were likely the result 
of tension, rather than sinusitis.  In addition, the March 
2000 ENT examiner summed up the findings as showing no 
clinical evidence of acute or chronic purulent sinusitis.

The Board has reviewed the medical statements submitted by 
the veteran in support of his claim.  However, we find these 
statements to be less probative than the reports of the 
veteran's aforementioned VA examinations.  In particular, the 
Board notes that, although Drs. R.K. and M. found that the 
veteran suffered from sinusitis as a result of his in-service 
injury and residual deviated septum, there is no indication 
that these physicians had access to the veteran's documented 
medical records, including the results of numerous X-rays or 
CT scans performed by VA over the past few years.  Moreover, 
these physicians did not indicate that they had performed 
such diagnostic tests themselves, but instead they appear to 
have based their findings entirely on physical examination 
and statements by the veteran.  Similarly, the Board notes 
that the June 1997 VA examiner also appears not to have 
performed any diagnostic testing at the time when he noted a 
diagnosis of recurrent sinusitis.  In fact, the Board notes 
that a CT scan appears to have been obtained immediately 
following the veteran's June 1997 examination, and this scan 
was again negative for any evidence of sinusitis.  For these 
reasons, the Board finds the opinions of Drs. R.K. and M., 
and the report of the June 1997 VA examination, to be 
unpersuasive.  See Rucker, Winsett, Bloom, supra.

The Board recognizes that, in February 1995, Dr. S.K. 
obtained X-rays of the veteran's sinuses, which reportedly 
revealed evidence of right maxillary and ethmoid sinusitis.  
However, the Board believes that Dr. S.K.'s finding in this 
regard is simply outweighed by the findings of the VA 
physicians in August 1995, September 1998, and March 2000.  
These physicians reviewed the reports of numerous X-rays and 
CT scans obtained by VA over the past several years, and 
concluded that they were all negative for any evidence of 
sinusitis.  In particular, the Board notes that each of these 
physicians considered a report of X-rays that were obtained 
by VA in February 1995.  The report of the February 1995 X-
rays shows that they were obtained after the veteran 
complained of pain and nasal congestion, and that they were 
found to be negative for any evidence of fluid levels, bone 
destruction, or mucosal thickening in any of the sinuses.  As 
discussed above, these X-rays are consistent with those 
obtained in September 1998 and with the report of his June 
1997 CT scan.  For these reasons, the Board finds Dr. S.K.'s 
findings to be outweighed by the other evidence of record.

The Board wishes to again stress that we are not challenging 
the veteran's assertions that he suffers from various 
recurring nasal symptoms, such as congestion, post-nasal 
drip, and watery eyes.  Instead, we find that the evidence 
demonstrates that these symptoms are attributable to his 
service-connected deviated septum, and not to a sinus 
disability.  The Board believes that this conclusion is 
consistent with the recent medical evidence discussed above, 
and with the report of the VA ENT examination conducted in 
July 1979.  At that time, the veteran was also complaining of 
symptoms such as difficulty breathing and watering eyes.  
However, no defects were found in the veteran's sinuses, and 
the examiner noted a diagnosis of severe nasal deformities, 
with nasal obstruction, residual of a nose injury.  Moreover, 
X-rays of the paranasal sinuses reportedly revealed no 
evidence of mucosal thickening, fluid formation, or bone 
destruction.  In addition, the Board notes the May 1979 
letter from Dr. Z., who also noted that he believed the 
veteran's nasal symptoms to be due to his deviated septum.  
Similar conclusions were previously reached by a VA ENT 
specialist in November 1972.  In light of this evidence, the 
Board finds that it is clear that, while the veteran does 
experience his reported nasal symptoms, these symptoms are 
attributable to his service-connected deviated septum, and 
not to sinusitis.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against finding that the 
veteran currently has sinusitis.  The Court has held that 
service connection may not be granted if a current disability 
does not exist.  See Rabideau, Degmetich, supra.  
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for sinusitis, on both a 
direct basis and as secondary to a service-connected 
disability, must be denied.



ORDER

Entitlement to service connection for sinusitis is denied.

REMAND

As noted in the Introduction, above, the ROIC, in the 
February 1996 rating decision on appeal, also denied a claim 
of entitlement to an increased evaluation for the veteran's 
service-connected deviated septum, which is currently rated 
as 10 percent disabling.  Because the veteran indicated in 
his January 1997 Notice of Disagreement (NOD) that he wished 
to "appeal your decision dated February 1, 1996", as 
opposed to any particular issue addressed in that decision, 
the Board believes that the January 1997 statement must also 
be accepted as an NOD regarding his increased rating claim.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA must 
liberally read all documents or oral testimony submitted to 
include all issues presented); see also Douglas v. Derwinski, 
2 Vet. App. 103, 109 (1992) (VA is obligated to consider all 
issues reasonably inferred from the evidence of record).

The Board recognizes it could be argued that the veteran was 
arguing only for service connection of sinusitis, since he 
repeatedly cited sinus trouble as causing his most 
troublesome symptoms.  However, in view of the denial of 
service connection for sinusitis above, and especially in 
view of the findings by several physicians that the veteran's 
sinus congestion, post-nasal drip, watery eyes, etc., are 
attributable to his service-connected deviated nasal septum, 
we believe that fairness to the veteran requires us to 
interpret his NOD as intending to encompass the issue of 
increased rating.

The Court has held that the filing of an NOD initiates the 
appeal process and that, where the ROIC has not yet issued an 
SOC as to the issues involved, a remand is required.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Accordingly, the Board finds that the issue of entitlement to 
an increased evaluation for a postoperative deviated nasal 
septum must be remanded so that the ROIC can issue an SOC and 
the veteran can be afforded the opportunity to perfect a 
timely Substantive Appeal (VA Form 9) as to this issue.

In view of the foregoing, this case is remanded for the 
following action:

A Statement of the Case should be sent to 
the veteran regarding the issue of 
entitlement to an increased evaluation 
for postoperative deviated nasal septum.  
All pertinent law and regulations should 
be set forth.  The veteran should be 
provided the opportunity to perfect a 
timely Substantive Appeal (VA Form 9) 
with respect to that issue.  Thereafter, 
the case should be returned to the Board, 
if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form (next page):


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

